Exhibit 10.41 AGREEMENT OF PURCHASE AND SALEAND JOINT ESCROW INSTRUCTIONS ISUMMARY AND DEFINITION OF BASIC TERMS This Agreement of Purchase and Sale and Joint Escrow Instructions (the "Agreement"), dated as of the Effective Date set forth in Section1 of the Summary of Basic Terms, below, is made by and between GOOGLE INC., a Delaware corporation ("Buyer"), and NETAPP, INC., a Delaware corporation ("Seller").The terms set forth below shall have the meanings set forth below when used in the Agreement. TERMS OF AGREEMENT(first reference in the Agreement) DESCRIPTION 1.Effective Date (Introductory Paragraph): March 9, 2016. 2.Buildings: The eight (8) buildings located on the Land situated in the City of Sunnyvale, County of Santa Clara, California, and commonly known as follows:(i) an approximately 46,170 square foot building located at 1299 Orleans Drive, (ii) an approximately 42,624 square foot building located at 1277 Orleans Drive, (iii) an approximately 95,464 square foot building located at 1260 Crossman Avenue, (iv) an approximately 125,648 square foot building located at 1240 Crossman Avenue, (v) an approximately 110,160 square foot building located at 549 Baltic Avenue, (vi) an approximately 88,320 square foot building located at 641 Baltic Drive, (vii) an approximately 43,372 square foot building located at 611 Baltic, and (viii) an approximately 43,372 square foot building located at 633 Caribbean Drive.The buildings and related Land described in items (i), (ii), (iii) and (iv) are hereinafter referred to as the “Site 2 Property.”The buildings and related Land described in items (v), (vi), (vii) and (viii) are hereinafter referred to as the “Site 3 Property.” 3.Buyer's Notice Address(Section14): 1600 Amphitheater ParkwayMountain View, California 94043Attn:VP, Real Estate and Workplace Services With copies as set forth in Section 14 herein 4.Purchase Price(Section2.1): Two Hundred Fifty Million and 00/100 Dollars ($250,000,000.00) SMRH:437330730.11 -1- 5.DepositInitial Deposit (Section2.2.1): Ten Million Dollars ($10,000,000.00) 6.Additional Deposit (Section2.2.2): Ten Million Dollars ($10,000,000.00) 7.Escrow Holderand Escrow Holder's Notice Address(Section3): Title Company(Section 4.2.1): First American Title Insurance Company1737 North First StreetSuite 600San Jose, California 95112Attn:Linda Tugade First American Title Insurance Company1737 North First StreetSuite 600San Jose, California 95112Attn:Mike Hickey 8.Contingency Deadline(Section4.1): 5:00 pm (Pacific Time) on March 11, 2016 9.Outside Closing Date(Section3.2): April 12, 2016, subject to any extension rights provided in this Agreement; provided that in no event shall the Outside Closing Date be later than April 22, 2016. 10.Seller's Representative: Ms. Elisabeth Arslaner 11.Natural Hazard Expert(Section10.1.6(b)): First American Title Insurance Company IIRECITALS A.Seller desires to sell and convey to Buyer, and Buyer desires to purchase and acquire, all of Seller’s right, title and interest in and to the following: i.These certain parcels of land more particularly described on Exhibit"A" attached hereto (collectively, the "Land") and all of Seller's interest in all rights, privileges, easements and appurtenances benefiting the Land and/or the Improvements (as defined below), including Seller's interest, if any, in all mineral and water rights and all easements, rights-of-way and other appurtenances used or connected with the beneficial use or enjoyment of the Land and/or the Improvements (the Land, the Improvements and all such rights, privileges, easements and appurtenances are sometimes collectively hereinafter referred to as the "Real Property"); ii.The Buildings, associated parking and landscaped areas and all other improvements located on the Land (the "Improvements"); SMRH:437330730.11 -2- iii.All of Seller's interest as lessor in and to all leases, licenses and occupancy agreements covering the Land and Improvements, a list of which is attached hereto as Exhibit"I", (collectively, the "Leases"); iv.All of Seller's interest under the Contracts (as defined in Section 4.1.1 below); provided that the following Contracts shall not be assigned to Buyer: (i) such Contracts as Seller desires to continue to maintain after the Closing in order for Seller to fulfill Seller’s obligations pursuant to the NetApp Leases (as defined in Section 5.1.7 below) provided that such Contracts shall be terminated with respect to the portion of the Property that will not be leased back to Seller pursuant to the relevant NetApp Lease, (ii) any brokerage commission agreements (which Contracts shall be terminated by Seller effective as of the Closing at Seller's sole cost) and (iii) other Contracts which, pursuant to the terms of this Agreement shall be terminated by Seller (which Contracts shall be terminated by Seller effective as of the Closing at Seller's sole cost; v.All tangible personal property, equipment, supplies and fixtures owned by Seller and used in the operation of, and located at, the Real Property (collectively, the “Personal Property”); provided, however, that the term “Personal Property” shall exclude (a) any electric car charging stations, generators and computer network infrastructure equipment, and (b) any tangible personal property, equipment, supplies and/or fixtures set forth on Exhibit “L” attached hereto (provided that Seller shall remove any such Property prior to the Closing or as of the expiration or earlier termination of the relevant NetApp Lease with respect to any portion of the Property that will be leased back to NetApp pursuant to a NetApp Lease and repair any damage caused by the removal of such property (including, without limitation, completing any patching and filling any holes caused by the removal), at Seller's sole cost and expense); and vi.To the extent assignable, all of Seller's interest in any intangible property rights in connection with the foregoing, contract rights, warranties, guaranties, licenses, permits, entitlements, governmental approvals and certificates of occupancy which benefit the Real Property, the Improvements, and/or the Personal Property (the "Intangible Personal Property").Intangible Personal Property shall not include Seller’s interest in (a) any cash, bank or other deposit accounts (except for any security deposits transferred to Buyer as provided herein), (b) refunds of prepaid expenses including any unearned insurance premiums, (c) tax refunds for periods prior to Closing (except to the extent amounts must be refunded to tenants under the Leases), (d) all insurance and other claims arising prior to the Effective Date, (e) any website maintained by Seller or its affiliates or the property manager, and (f) any trade name, service name, service mark or other proprietary or intellectual property belonging to Seller or its affiliates or the property manager.The Real Property, the Improvements, the Personal Property, Seller’s interest under the Property Contracts, Seller's interest as lessor under the Leases, and the Intangible Personal Property are sometimes collectively hereinafter referred to as the "Property." B.Prior to the Contingency Deadline, Buyer will have the opportunity to conduct all due diligence with regard to the Property as set forth in Sections4.1 and 4.2 below (collectively, the "Due Diligence Investigations").
